ICJ_091_ApplicationGenocideConvention_BIH_SCG_1997-12-17_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

DEMANDES RECONVENTIONNELLES

ORDONNANCE DU 17 DECEMBRE 1997

1997

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA »v. YUGOSLAVIA)

COUNTER-CLAIMS

ORDER OF 17 DECEMBER 1997
Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide, demandes reconventionnelles,
ordonnance du 17 décembre 1997, C.LJ. Recueil 1997, p. 243

Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Counter-claims, Order of 17 December 1997,
EL C.J. Reports 1997, p. 243

 

N° de vente:
ISSN 0074-4441 Sales number 693
ISBN 92-1-070758-3

 

 

 
17 DÉCEMBRE 1997

ORDONNANCE

APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)
DEMANDES RECONVENTIONNELLES

APPLICATION OF THE CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA v. YUGOSLAVIA)
COUNTER-CLAIMS

17 DECEMBER 1997

ORDER
243

COUR INTERNATIONALE DE JUSTICE

1997 ANNEE 1997
17 décembre
Rôle général

n°91 17 décembre 1997

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

DEMANDES RECONVENTIONNELLES

ORDONNANCE

Présents: M. SCHWEBEL, Président: M. WEERAMANTRY, Vice-Prési-
dent; MM. Opa, BEDJAOUI, GUILLAUME, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, PARRA-ARANGUREN,
KooumMans, juges; MM. LAUTERPACHT, KRECA, juges ad hoc;
M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du Conseil,

Vu Particle 48 du Statut de la Cour et les articles 31, 44, 45 et 80 de son
Règlement,

Rend l'ordonnance suivante :

1. Considérant que, le 20 mars 1993, le Gouvernement de la Répu-
blique de Bosnie-Herzégovine (dénommée ci-après la « Bosnie-Herzégo-
vine») a déposé au Greffe de la Cour une requête introductive d'instance
contre le Gouvernement de la République fédérative de Yougoslavie

4
244 APPLICATION DE CONVENTION GENOCIDE (ORD. 17 XII 97)

(dénommée ci-après la « Yougoslavie») au sujet d’un différend concer-
nant d’une part une série de violations alléguées de la convention pour la
prévention et la répression du crime de génocide (dénommée ci-après la
«convention sur le génocide»), adoptée par l’Assemblée générale des
Nations Unies le 9 décembre 1948, et d'autre part diverses questions liées,
selon la Bosnie-Herzégovine, à ces violations; que, dans sa requête, la
Bosnie-Herzégovine a invoqué comme base de compétence de la Cour
l’article IX de la convention sur le génocide; et, qu’au terme de sa
requête, elle a formulé les demandes ci-après:

«En conséquence, tout en se réservant le droit de reviser, complé-
ter ou modifier la présente requête, et sous réserve de la présentation
à la Cour des preuves et arguments juridiques pertinents, la Bosnie-
Herzégovine prie la Cour de dire et juger:

a) que la Yougoslavie (Serbie et Monténégro) a violé, et continue
de violer, ses obligations juridiques à l'égard du peuple et de
l'Etat de Bosnie-Herzégovine en vertu des articles premier, I] a),
lb), Wee), Ud), I a), UT 4), Wc), Wd), le), IV et V
de la convention sur le génocide;

b) que la Yougoslavie (Serbie et Monténégro) a violé et continue
de violer ses obligations juridiques à l'égard du peuple et de
l'Etat de Bosnie-Herzégovine en vertu des quatre conventions de
Genève de 1949, de leur protocole additionnel I de 1977, du
droit international coutumier de la guerre, et notamment du
Règlement de La Haye de 1907 concernant la guerre sur terre, et
d’autres principes fondamentaux du droit international humani-
taire;

c) que la Yougoslavie (Serbie et Monténégro) a violé et continue
de violer les dispositions des articles 1, 2, 3, 4, 5, 6, 7, 8,9, 10, 11,
12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26 et 28 de la Décla-
ration universelle des droits de l’homme vis-a-vis des citoyens de
la Bosnie-Herzégovine;

d) que la Yougoslavie (Serbie et Monténégro), en violation de ses
obligations en vertu du droit international général et coutumier,
a tué, assassiné, blessé, violé, volé, torturé, enlevé, détenu illéga-
lement et exterminé des citoyens de la Bosnie-Herzégovine, et
continue de le faire;

e) qu'en traitant ainsi les citoyens de la Bosnie-Herzégovine, la
Yougoslavie (Serbie et Monténégro) a violé et continue de violer
les obligations qu’elle a solennellement assumées en vertu du para-
graphe 3 de l’article 1 et des articles 55 et 56 de la Charte des
Nations Unies;

f) que la Yougoslavie (Serbie et Monténégro) a employé et conti-
nue d'employer la force et de recourir à la menace de la force
contre la Bosnie-Herzégovine en violation des paragraphes 1, 2,
3 et 4 de l’article 2 et du paragraphe | de l’article 33 de la Charte
des Nations Unies;
245

g)

h)

Jj)

k)

l)

m)

APPLICATION DE CONVENTION GÉNOCIDE (ORD. 17 XII 97)

que la Yougoslavie (Serbie et Monténégro), en violation de ses

obligations en vertu du droit international général et coutumier,

a utilisé et utilise la force et la menace de la force contre la Bos-

nie-Herzégovine ;

que la Yougoslavie (Serbie et Monténégro), en violation de ses

obligations en vertu du droit international général et coutumier,

a violé et viole la souveraineté de la Bosnie-Herzégovine du

fait:

— d'attaques armées contre la Bosnie-Herzégovine par air et
par terre;

— de la violation de l’espace aérien de la Bosnie-Herzégovine;

— d’actes directs et indirects de coercition et d’intimidation à
l'encontre du Gouvernement de la Bosnie-Herzégovine;

que la Yougoslavie (Serbie et Monténégro), en violation des
obligations que lui impose le droit international général et cou-
tumier, est intervenue et intervient dans les affaires intérieures
de la Bosnie-Herzégovine;

que la Yougoslavie (Serbie et Monténégro), en recrutant, entrai-
nant, armant, équipant, finançant, approvisionnant et en encou-
rageant, appuyant, aidant et dirigeant des actions militaires et
paramilitaires en Bosnie-Herzégovine ou contre celle-ci par le
moyen de ses agents et de ses auxiliaires, a violé et viole ses obli-
gations fondamentales et conventionnelles expresses à l’égard de
la Bosnie-Herzégovine et, en particulier, ses obligations fonda-
mentales et conventionnelles expresses en vertu du paragraphe 4
de l’article 2 de la Charte des Nations Unies, de même que ses
obligations en vertu du droit international général et coutu-
mier ;

que, vu les circonstances exposées ci-dessus, la Bosnie-Herzégo-
vine possède le droit souverain de se défendre et de défendre son
peuple en vertu de l’article 51 de la Charte des Nations Unies et
du droit international coutumier, y compris en se procurant
immédiatement auprès d’autres Etats des armes, des matériels et
fournitures militaires ainsi que des troupes;

que, vu les circonstances exposées ci-dessus, la Bosnie-Herzégo-
vine possède le droit souverain en vertu de l’article Si de la
Charte des Nations Unies et du droit international coutumier de
demander à tout Etat de l’assister immédiatement en se portant
à son secours, y compris par des moyens militaires (armes, maté-
riels et fournitures militaires, troupes, etc.);

que la résolution 713 (1991) du Conseil de sécurité imposant un
embargo sur les livraisons d’armes à l’ex-Yougoslavie doit être
interprétée d’une manière telle qu’elle ne porte pas atteinte au
droit naturel de légitime défense, individuelle ou collective, de la
Bosnie-Herzégovine en vertu de l’article 51 de la Charte des
Nations Unies et des règles du droit international coutumier:
246

0)

p)

q)

APPLICATION DE CONVENTION GENOCIDE (ORD. 17 XII 97)

que toutes les résolutions ultérieures du Conseil de sécurité qui
se réfèrent à la résolution 713 (1991) ou la réaffirment doivent
être interprétées d’une manière telle qu’elles ne portent pas
atteinte au droit naturel de légitime défense, individuelle ou col-
lective, de la Bosnie-Herzégovine en vertu des dispositions de
Particle 51 de la Charte des Nations Unies et des règles du droit
international coutumier;

que la résolution 713 (1991) du Conseil de sécurité et toutes les
résolutions ultérieures du Conseil de sécurité qui s’y réfèrent
ou la réaffirment ne doivent pas étre interprétées comme impo-
sant un embargo sur les livraisons d’armes a la Bosnie-Herzégo-
vine, conformément aux dispositions du paragraphe | de l’ar-
ticle 24 et de l’article 51 de la Charte des Nations Unies et au
principe coutumier d’ultra vires;

qu’en vertu du droit de légitime défense collective reconnu par
l'article 51 de la Charte des Nations Unies tous les autres Etats
parties à la Charte ont le droit de se porter immédiatement au
secours de la Bosnie-Herzégovine — à sa demande — y compris
en lui fournissant immédiatement des armes, des matériels et des
fournitures militaires, et des forces armées (soldats, marins,
aviateurs, etc.);

que la Yougoslavie (Serbie et Monténégro), et ses agents et auxi-
liaires, sont tenus de mettre fin et de renoncer immédiatement a
leurs violations susmentionnées de leurs obligations juridiques, et
ont le devoir exprès de mettre fin et de renoncer immédiatement:

— a leur pratique systématique de la «purification ethnique»
des citoyens et du territoire souverain de la Bosnie-Herzégo-
vine;

— à l’assassinat, a l’exécution sommaire, à la torture, au viol, à
Penlévement, a la mutilation, aux blessures, aux sévices phy-
siques et psychologiques et a la détention des citoyens de la
Bosnie-Herzégovine;

— à la dévastation sauvage et aveugle de villages, de villes, de
districts, d’agglomérations et d'institutions religieuses en
Bosnie-Herzégovine;

— au bombardement de centres de population civile en Bosnie-
Herzégovine, et spécialement de sa capitale, Sarajevo;

— a la poursuite du siège de centres de population civile de
Bosnie-Herzégovine, et spécialement de sa capitale, Sara-
jevo;

— à la privation de nourriture de la population civile de Bos-
nie-Herzégovine;

— aux actes ayant pour effet d’interrompre, d’entraver ou de
gêner l’acheminement des secours humanitaires envoyés par
la communauté internationale aux citoyens de Bosnie-Her-
zégovine;
247 APPLICATION DE CONVENTION GENOCIDE (ORD. 17 XII 97)

— à toute utilisation de la force — directe ou indirecte, ma-
nifeste ou occulte — contre la Bosnie-Herzégovine, et à
toutes les menaces d'utilisation de la force contre la Bos-
nie-Herzégovine ;

— à toutes les violations de la souveraineté, de l'intégrité
territoriale ou de l'indépendance politique de la Bosnie-
Herzégovine, y compris toute intervention, directe ou in-
directe, dans les affaires intérieures de la Bosnie-Herzégo-
vine;

— à tout appui de quelque nature qu'il soit — y compris l’en-
trainement et la fourniture d'armes, de munitions, de fonds, de
matériels, d’assistance, d’instruction ou toute autre forme de
soutien — a toute nation ou groupe, organisation, mouvement
ou individu se livrant ou se disposant à se livrer a des ac-
tions militaires ou paramilitaires en Bosnie-Herzégovine ou
contre celle-ci;

r) que la Yougoslavie (Serbie et Monténégro) est tenue de payer a
la Bosnie-Herzégovine, en son propre nom et en tant que parens
patriae de ses citoyens, des réparations pour les dommages subis
par les personnes et les biens ainsi que par l’économie et l’envi-
ronnement de la Bosnie à raison des violations susvisées du droit
international, dont le montant sera déterminé par la Cour. La
Bosnie-Herzégovine se réserve le droit de présenter à la Cour
une évaluation précise des dommages causés par la Yougoslavie
(Serbie et Monténégro)»;

2. Considérant que, le 20 mars 1993, dès après le dépôt de sa requête,
la Bosnie-Herzégovine a présenté une demande en indication de mesures
conservatoires en vertu de l’article 41 du Statut; que, le 1° avril 1993, la
Yougoslavie a présenté des observations écrites sur la demande de me-
sures conservatoires de la Bosnie-Herzégovine, dans laquelle elle a a son
tour recommandé a la Cour d'indiquer des mesures conservatoires a
l'adresse de la Bosnie-Herzégovine; et que la Cour, par ordonnance en
date du 8 avril 1993, a indiqué certaines mesures conservatoires à l'effet
de protéger des droits conférés par la convention sur le génocide; et
considérant que, le 27 juillet 1993, la Bosnie-Herzégovine a présenté une
nouvelle demande en indication de mesures conservatoires; que, le
10 août 1993, la Yougoslavie a également présenté une demande en indi-
cation de mesures conservatoires; et que la Cour, par ordonnance en date
du 13 septembre 1993, a réaffirmé les mesures indiquées dans son ordon-
nance du 8 avril 1993 et a déclaré que ces mesures devraient être immé-
diatement et effectivement mises en œuvre;

3. Considérant que, le 15 avril 1994, dans le délai fixé à cet effet, tel
que prorogé par l'ordonnance du Vice-Président de la Cour en date du
7 octobre 1993, la Bosnie-Herzégovine a déposé son mémoire au terme
duquel elle a présenté les conclusions ci-après:

8
248

APPLICATION DE CONVENTION GÉNOCIDE (ORD. 17 XII 97)

«Sur la base des éléments de preuve et des arguments juridiques
exposés dans le présent mémoire, la Bosnie-Herzégovine

prie la Cour de dire et juger:

1. Que la République fédérative de Yougoslavie (Serbie et Mon-
ténégro), directement ou par le truchement de ses auxiliaires, a violé
et continue de violer la convention pour la prévention et la répres-
sion du crime de génocide, en détruisant partiellement, et en tentant
de détruire totalement, des groupes nationaux, ethniques ou reli-
gieux, notamment mais non exclusivement sur le territoire de la
République de Bosnie-Herzégovine, en particulier la population
musulmane, en se livrant aux actes suivants:

— meurtre de membres du groupe, |

— atteinte grave à l'intégrité physique ou mentale de membres du
groupe,

— soumission intentionnelle du groupe à des conditions d’existence
visant à entraîner sa destruction physique totale ou partielle,

— imposition de mesures aux fins d’entraver les naissances au sein
du groupe;

2. Que la République fédérative de Yougoslavie (Serbie et Monté-
négro) a violé et continue de violer la convention pour la prévention
et la répression du crime de génocide en se rendant coupable d’entente
en vue de commettre le génocide, de complicité dans le génocide, de
tentative de génocide et d’incitation à commettre le génocide;

3. Que la République fédérative de Yougoslavie (Serbie et Mon-
ténégro) a violé et continue de violer la convention pour la préven-
tion et la répression du crime de génocide en aidant et encourageant
des individus et des groupes se livrant à des actes de génocide;

4. Que la République fédérative de Yougoslavie (Serbie et Mon-
ténégro) a violé et continue de violer la convention pour la pré-
vention et la répression du crime de génocide en manquant à son
obligation de prévenir et de punir les actes de génocide;

5. Que la République fédérative de Yougoslavie (Serbie et Mon-
ténégro) doit immédiatement mettre fin aux actes susmentionnés
et prendre des mesures immédiates et efficaces pour s'acquitter plei-
nement de ses obligations aux termes de la convention pour la
prévention et la répression du crime de génocide;

6. Que la République fédérative de Yougoslavie (Serbie et Mon-
tenégro) doit effacer les conséquences de ses actes internationale-
ment illicites et rétablir la situation qui existait avant que les viola-
tions de la convention pour la prévention et la répression du crime
de génocide ne fussent commises;

7. Que, sa responsabilité internationale étant engagée à raison des
violations susmentionnées de la convention pour la prévention et la
répression du crime de génocide, la République fédérative de Yougo-
slavie (Serbie et Monténégro) est tenue de payer à la Bosnie-Herzégo-
249 APPLICATION DE CONVENTION GENOCIDE (ORD. 17 XII 97)

vine, et cette dernière est fondée à recevoir, en son propre nom et en
tant que parens patriae de ses citoyens, pleine réparation pour les dom-
mages et les pertes causés, réparation dont le montant sera déterminé
par la Cour lors d'une phase ultérieure de la procédure en l'instance.

La République de Bosnie-Herzégovine se réserve le droit de com-
pléter ou de modifier ses conclusions dans le cadre d’autres pièces de
procédure.

La République de Bosnie-Herzégovine appelle également respec-
tueusement l'attention de la Cour sur le fait qu'elle n’a pas réitéré, à
ce stade, plusieurs des demandes qu'elle avait formulées dans sa
requête, partant du postulat formel que la République fédérative de
Yougoslavie (Serbie et Monténégro) a accepté la compétence de la
Cour en vertu de la convention pour la prévention et la répression
du crime de génocide. Si le défendeur devait revenir sur son accepta-
tion de la compétence de la Cour en application de ladite convention
— ce qu’en tout état de cause il n’est pas autorisé à faire — le Gou-
vernement de la Bosnie-Herzégovine se réserve le droit d’invoquer
toutes les autres bases de compétence existantes, ou certaines d’entre
elles, et de formuler de nouveau toutes les conclusions et demandes
qu'il a déjà présentées, ou certaines d’entre elles»;

4. Considérant que, le 26 juin 1995, dans le délai fixé pour le dépôt du
contre-mémoire, tel que prorogé par l'ordonnance du Président de la
Cour en date du 21 mars 1995, la Yougoslavie, se référant au para-
graphe | de l’article 79 du Règlement, a présenté des exceptions prélimi-
naires portant, respectivement, sur la recevabilité de la requête et sur la
compétence de la Cour pour connaître de l'affaire; et considérant que, par
arrêt en date du 11 juillet 1996, la Cour a rejeté ces exceptions prélimi-
naires et a dit, d’une part, qu'elle a compétence, sur la base de l’article IX
de la convention sur le génocide, pour statuer sur le différend et, d’autre
part, que la requête est recevable;

5. Considérant que, le 22 juillet 1997, dans le nouveau délai fixé à cet
effet par l'ordonnance du Président de la Cour en date du 23 juillet 1996,
la Yougoslavie a déposé son contre-mémoire; qu'elle a indiqué, dans
introduction à ce contre-mémoire, que celui-ci «contient des demandes
reconventionnelles»; et que, au terme dudit contre-mémoire, elle a pré-
senté les conclusions ci-après:

«La République fédérative de Yougoslavie prie la Cour interna-
tionale de Justice de dire et juger:

1. Attendu qu'aucune des obligations créées par la convention de
1948 pour la prévention et la répression du crime de génocide n’a été
violée à l'encontre de Musulmans ou de Croates

— puisque les actes allégués par le demandeur soit n’ont nullement
été commis, soit n’ont pas eu l'ampleur et la forme alléguées par
le demandeur, ou

10
250

11

APPLICATION DE CONVENTION GENOCIDE (ORD. 17 XII 97)

— puisque, si certains de ces actes ont été commis, ils Pont été
en l’absence de toute intention de commettre un génocide,
et/ou

— puisque ces actes n'étaient pas spécifiquement dirigés contre les
membres d’un groupe ethnique ou religieux, c'est-à-dire qu'ils
n’ont pas été commis contre des individus pour la seule raison
qu’ils appartenaient à un groupe ethnique ou religieux donné,

en conséquence, ces actes ne sauraient être qualifiés d’actes de géno-
cide ou d’autres actes prohibés par la convention de 1948 pour la
prévention et la répression du crime de génocide, et/ou

2. Attendu que les actes allégués par le demandeur dans ses pièces
ne peuvent pas être attribués à la République fédérative de Yougo-
slavie,

— puisqu'ils n’ont pas été commis par les organes de la République
fédérative de Yougoslavie,

— puisqu'ils n’ont pas été commis sur le territoire de la République
fédérative de Yougoslavie,

— puisqu'ils n’ont pas été commis sur ordre ou sous le contrôle des
organes de la République fédérative de Yougoslavie,

— puisqu'il n'existe aucun autre motif fondé sur les règles de droit
international de les considérer comme des actes de la République
fédérative de Yougoslavie,

que la Cour rejette en conséquence toutes les demandes du deman-
deur et que

3. La Bosnie-Herzégovine est responsable des actes de génocide
commis contre les Serbes en Bosnie-Herzégovine et d’autres viola-
tions des obligations établies par la convention de 1948 pour la pré-
vention et la répression du crime de génocide

— parce qu’elle a incité à la perpétration d’actes de génocide dans
la «déclaration islamique» et, en particulier, dans le passage sui-
vant: «Il ne peut y avoir de paix ou de coexistence entre la «foi
islamique» et les institutions sociales et politiques «non isla-
miques»;

— parce qu’elle a incité à la perpétration d’actes de génocide dans
la revue Novi Vox destinée a la jeunesse musulmane et, en par-
ticulier, dans les paroles d’un «chant patriotique»:

«Chére maman, je m’en vais planter des saules,
Auxquels nous pendrons les Serbes.
Chére maman, je m’en vais aiguiser les couteaux,
Bientôt les fosses seront pleines à nouveau»;

— parce qu’elle a incité à la perpétration d’actes de génocide dans le
journal Zmaj od Bosne et, en particulier, dans la phrase suivante
tirée d’un article qui y a été publié: «chaque Musulman doit
désigner un Serbe et faire serment de le tuer»;
251 APPLICATION DE CONVENTION GÉNOCIDE (ORD. 17 XII 97)

— parce que des appels publics à l'exécution de Serbes ont été dif-
fusés sur Radio-Hajat, ce qui constitue une incitation à com-
mettre des actes de génocide;

— parce que les forces armées de la Bosnie-Herzégovine, de même
que des autres organes de la Bosnie-Herzégovine, ont commis
des actes de génocide et d’autres actes prohibés par la convention
de 1948 pour la prévention et la répression du crime de génocide
à l'encontre de Serbes en Bosnie-Herzégovine, actes qui ont été
exposés dans le chapitre VIT du contre-mémoire;

— parce que la Bosnie-Herzégovine n’a pas empêché la perpétra-
tion, sur son territoire, d'actes de génocide et d’autres actes pro-
hibés par la convention de 1948 pour la prévention et la répres-
sion du crime de génocide à l'encontre de Serbes, actes qui ont
été exposés dans le chapitre VII du contre-mémoire:

4. La Bosnie-Herzégovine a l'obligation de punir les personnes
responsables des actes de génocide et d’autres actes prohibés par la
convention de 1948 pour la prévention et la répression du crime de
genocide.

5. La Bosnie-Herzégovine est tenue de prendre les mesures néces-
saires pour que de tels actes ne se reproduisent pas à l’avenir.

6. La Bosnie-Herzégovine est tenue de supprimer toutes les consé-
quences de la violation des obligations créées par la convention de
1948 pour la prévention et la répression du crime de génocide et de
verser une juste indemnité » ;

6. Considérant que, par lettre du 28 juillet 1997, l'agent adjoint de la
Bosnie-Herzégovine a fait savoir au Greffier que «le demandeur esti-
mfait] que les demandes reconventionnelles présentées par le défendeur ...
ne rempliss{ailent pas le critère du paragraphe 1 de l’article 80 du Règle-
ment et qu’elles ne devraient donc pas être jointes à l'instance initiale»; et
que l'agent adjoint a précisé que, lorsque le Président de la Cour ren-
contrerait les agents des Parties en application de l’article 31 du Règle-
ment, la Bosnie-Herzégovine solliciterait «la tenue à brève échéance
d’une audience, conformément au paragraphe 3 de l’article 80 du Règle-
ment»;

7. Considérant que, le 22 septembre 1997, le Président de la Cour a
tenu une réunion avec les agents des Parties aux fins de se renseigner
auprès d’eux sur la suite de la procédure en l'affaire; que les deux agents
ont accepté que leurs gouvernements respectifs déposent des observations
écrites sur la question de la recevabilité des demandes reconventionnelles
yougoslaves; et qu’ils ont envisagé que leurs gouvernements présentent
ensuite des observations orales sur cette question;

8. Considérant que, par lettre en date du 26 septembre 1997, le Gref-
fier, sur les instructions de la Cour, a invité le Gouvernement de la Bos-

12
252 APPLICATION DE CONVENTION GENOCIDE (ORD. 17 XII 97)

nie-Herzégovine à spécifier par écrit, le 10 octobre 1997 au plus tard,
les motifs juridiques sur lesquels il s’appuyait pour soutenir que les de-
mandes reconventionnelles formulées par le défendeur ne remplissaient
pas le critère du paragraphe | de l'article 80 du Règlement; et que, dans
cette même lettre, le Greffier a précisé que le Gouvernement yougoslave
serait à son tour invité à présenter ses vues sur la question dans les deux
semaines suivant le dépôt des observations de la Bosnie-Herzégovine; et
considérant que copie de cette lettre a été adressée à la Yougoslavie le
même jour par le Greffier;

9. Considérant que, par communication de son agent adjoint datée du
9 octobre 1997 et reçue au Greffe le 10 octobre 1997, la Bosnie-Herzégo-
vine a fait tenir à la Cour ses observations sur les demandes reconven-
tionnelles du défendeur; et considérant que, par lettre en date du 10 oc-
tobre 1997, le Greffier a communiqué copie desdites observations au
Gouvernement yougoslave en l’avisant de ce qu’il pourrait à son tour
faire connaître ses vues sur la question dans un délai venant à expiration
le 24 octobre 1997; et que le Gouvernement de la Bosnie-Herzégovine en
a été informé le même jour par le Greffier;

10. Considérant que, dans ses observations écrites, la Bosnie-Herzégo-
vine soutient que «la prétendue «demande reconventionnelle» présentée
par la Yougoslavie n’est pas conforme aux prescriptions de l’article 80 du
Règlement de la Cour»; et qu’elle précise que, si ladite demande a bien
été présentée dans le contre-mémoire et relève de la compétence de la
Cour, en revanche, elle n’est pas en relation de «connexité directe ...
avec l’objet de l'instance initiale»;

11. Considérant que, aux fins d’établir absence d’un tel lien de
connexité en l'espèce, la Bosnie-Herzégovine invoque d’abord la structure
et le contenu du contre-mémoire de la Yougoslavie; qu'elle expose que
ledit contre-mémoire est divisé en deux parties complètement autonomes,
lune dans laquelle la Yougoslavie «essaie de répondre aux accusations
formulées dans le mémoire de la Bosnie-Herzégovine» et l’autre dans
laquelle «la Yougoslavie prétend que la Bosnie-Herzégovine serait res-
ponsable elle-même de violations de la convention sur le génocide»;
qu'elle fait valoir que «les faits soumis à l'attention de la Cour par la
Yougoslavie, au moyen de sa «demande reconventionnelle», sont totale-
ment différents de ceux sur lesquels est basée la demande initiale de la
Bosnie-Herzégovine» et que «l'étude de chacune des deux séries de faits
ne serait d’aucune aide dans l’analyse judiciaire de l’autre série et ne sau-
rait en influencer les résultats de quelque manière que ce soit»; et qu'elle
affirme que, la Yougoslavie ne proposant pas à la Cour, dans les conclu-
sions de son contre-mémoire, de dire qu’une «relation quelconque, juri-
diquement significative», serait à établir entre les deux demandes, elle
reconnaît en réalité que «le sort judiciaire de l’une ne saurait condition-
ner ou influencer le sort de l’autre de quelque façon que ce soit»;

12. Considérant que la Bosnie-Herzégovine fait par ailleurs observer
qu’en tout état de cause, vu la nature particulière des obligations consa-
crées dans la convention sur le génocide, la Yougoslavie n’aurait pu

13
253 APPLICATION DE CONVENTION GENOCIDE (ORD. 17 XII 97}

adopter une autre position; qu'elle souligne le caractère erga omnes et
non synallagmatique de ces obligations; et qu'elle en déduit que, dans le
système de la convention, «aucune place n’est laissée à la logique de la
réciprocité», si bien

«qu’on ne saurait envisager que la constatation judiciaire d'une vio-
lation de la convention commise par un Etat puisse être éventuelle-
ment influencée par le fait qu’une seconde violation — dont l'Etat en
question aurait été la victime — a été perpétrée»;

13. Considérant qu’aux fins de confirmer le bien-fondé de ses thèses la
Bosnie-Herzégovine se réfère aux travaux de la doctrine et en infère que
la demande reconventionnelle doit, d'une part, avoir pour but «de
«contrer» la demande principale, c’est-à-dire de s’y opposer afin d’en
bloquer ou d’en réduire les effets» et, d’autre part, tendre à «quelque
chose de plus», en particulier à obtenir «condamnation contre le deman-
deur [à] l’action principale»; et qu’elle conclut que tel n’est pas le cas de
la «demande reconventionnelle» yougoslave car, même si les allégations
qui y sont formulées contre la Bosnie-Herzégovine étaient fondées, «ceci
ne pourrait causer en aucun cas, ni le rejet total ou partiel (ou la «neu-
tralisation») de la demande initiale de la Bosnie-Herzégovine, ni — bien
entendu — «quelque chose de plus»;

14. Considérant que la Bosnie-Herzégovine se réfère également à la
jurisprudence de la Cour et de sa devanciére; qu’elle indique que «l'étude
de la pratique ne révèle aucun cas de demande reconventionnelle qui n’ait
pas été présentée dans le but de contrer la demande principale, soit pour
la faire échouer, soit pour en réduire la portée et les effets»; et qu'elle
conclut que

«la prétendue «demande reconventionnelle» de la Yougoslavie n’en
est pas une en réalité [car] par cette demande la Partie adverse ne
s oppose pas à la demande initiale, mais soulève un second différend
autonome et relatif à d’autres faits, dont le règlement ne pourrait
influencer d'aucune façon la solution du premier différend dont la
Cour a été saisie par la Bosnie-Herzégovine»;

15. Considérant que la Bosnie-Herzégovine soutient encore que lors-
que, comme c'est le cas en l'espèce, une «demande reconventionnelle »
soulève une question autonome par rapport à la demande initiale, il y a
lieu d'éviter toute jonction de ces demandes en raison des effets préjudi-
ciables qu’une telle jonction aurait, d’une part, quant à l'égalité des
parties — puisque le demandeur ne pourrait répondre qu’une seule fois
par écrit, dans sa réplique, à la demande reconventionnelle — et, d'autre
part, quant aux droits et intérêts des Etats tiers — puisque ceux-ci ne
seraient pas informés de la demande reconventionnelle ;

16. Considérant qu’au terme de ses observations écrites la Bosnie-
Herzégovine conclut que «la «demande reconventionnelle» présentée par
la Yougosiavie dans son contre-mémoire n’est donc pas recevable, sa
connexité directe avec l’objet de la demande initiale de la Bosnie-Herzé-

14
254 APPLICATION DE CONVENTION GÉNOCIDE (ORD. 17 XII 97)

govine faisant radicalement défaut»; qu’elle «prie partant la Cour de
bien vouloir décider — après avoir entendu les Parties, comme le prescrit
Particle 80, paragraphe 3, du Règlement — que la «demande reconven-
tionnelle» en question ne doit pas être jointe à la demande principale»; et
qu'elle «reconnaît que, si elle le souhaite, la Yougoslavie pourra toujours
introduire devant la Cour une requête introductive d'instance par les
voies ordinaires»;

17. Considérant que, par communication de son agent datée du
23 octobre 1997 et reçue au Greffe le 24 octobre 1997, la Yougoslavie a
fait tenir à la Cour ses observations sur la recevabilité des demandes
reconventionnelles formulées dans son contre-mémoire, compte tenu des
observations présentées par la Bosnie-Herzégovine; et considérant que,
par lettre en date du 24 octobre 1997, le Greffier a communiqué copie des
observations du Gouvernement yougoslave au Gouvernement de la Bos-
nie-Herzégovine, en informant celui-ci, d’une part, que la Cour déciderait
de la suite de la procédure sur la base des documents dont elle était désor-
mais saisie et, d’autre part, que les agents des Parties seraient avisés de
cette décision en temps utile; et que, le méme jour, le Greffier a porté les
mémes renseignements a la connaissance du Gouvernement yougoslave;

18. Considérant que, dans ses observations écrites, la Yougoslavie
souligne que la demande initiale et la demande reconventionnelle ont le
même fondement juridique, à savoir la convention sur le génocide et les
règles générales de la responsabilité des Etats; qu’elle expose que:

«Les faits contestés rapportés dans la demande [principale] et la
demande reconventionnelle s'inscrivent les uns et les autres dans le
même conflit tragique, à savoir la guerre civile en Bosnie-Herzégo-
vine, … se sont produits sur un même territoire et au cours d’une
même période, et ... s’insèrent dans le même contexte historique et
dans le cadre de la même évolution politique»;

et qu'elle en déduit que tous les faits «invoqués à l’appui de la demande
[principale] et de la demande reconventionnelle sont liés entre eux de
façon à créer un lien factuel et juridique pertinent en l'espèce»;

19. Considérant que la Yougoslavie soutient qu’«il existe un rapport
direct entre la seconde partie du contre-mémoire, c’est-à-dire la demande
reconventionnelle, et la première partie du contre-mémoire, c’est-à-dire
les moyens de défense du défendeur»; que la demande reconventionnelle
et l’objet de la demande initiale «sont directement liés»; que

«{lJes faits sur lesquels se fonde la demande reconventionnelle et qui
sont exposés dans la seconde partie ... du contre-mémoire sont d’une
importance cruciale pour répondre à la question de l’imputabilité au
défendeur des faits allégués par le demandeur»;

et que les faits sur lesquels se fonde la demande reconventionnelle «sont
également pertinents pour qualifier les actes que le demandeur a présentés
comme des crimes de génocide»;

15
255 APPLICATION DE CONVENTION GENOCIDE (ORD. 17 XII 97)

20. Considérant que, dans ses observations écrites, la Yougoslavie se
réfère notamment à

«certains faits identiques ... présentés à la fois à l'appui d’un rejet
des allégations du demandeur dont celui-ci estime qu’elles sont per-
tinentes pour l’imputation des faits allégués au défendeur et à l'appui
de la demande reconventionnelle»;

et qu'elle explique en particulier que «les actes d'incitation directe et pu-
blique à commettre un génocide à l'encontre des Serbes», pour lesquels
elle prie la Cour d'établir la responsabilité de la Bosnie-Herzégovine, servent
aussi de moyen de défense contre l’imputation qu’opére la demande prin-
cipale, dans la mesure où de tels actes «ont fortement influencé l'attitude de
la population serbe en Bosnie-Herzégovine» et «sont d’une pertinence
toute particulière pour décider si la population serbe a agi sur les ordres des
autorités yougoslaves ... ou si elle a agi spontanément pour se protéger»:

21. Considérant que la Yougoslavie fait par ailleurs valoir qu'elle
«s'accorde avec le demandeur pour considérer qu’une violation de la
convention sur le génocide ne saurait servir d’excuse à une autre violation
de la même convention» mais que «les deux Parties sont en désaccord sur
le point de savoir s’il y a eu violation de la convention sur le génocide,
c’est-à-dire génocide contre la population musulmane et non serbe» ; qu'elle
rappelle que «{lle défendeur nie, pour différentes raisons, que des crimes
de génocide aient été perpétrés à l’encontre de la population musulmane
et non serbe» et précise que «[l’June des [raisons les] plus pertinentes est
l'absence d’une intention de commettre un génocide»: qu’elle soutient que

«[lles faits évoqués dans la seconde partie ... du contre-mémoire à
lappui de la demande reconventionnelle, c’est-à-dire les crimes de
génocide commis à l'encontre de la population serbe en Bosnie-
Herzégovine, font partie intégrante des circonstances de la situation»

et sont pertinents «pour déterminer les motifs et intentions des individus
qui ont commis des crimes à l'encontre des Musulmans»; et qu'elle
conclut que ces faits, pour lesquels elle prie la Cour d'établir la respon-
sabilité de la Bosnie-Herzégovine, «permettent de qualifier correctement
les faits allégués par le demandeur»;

22. Considérant que la Yougoslavie prétend en outre que le deman-
deur, lorsqu'il

«s’est référé aux positions doctrinales et à la jurisprudence interna-
tionale concernant le lien de connexité directe entre la demande
reconventionnelle et l’objet de la demande [principale] ..., n’est pas
allé jusqu'au bout de l'interprétation du paragraphe 1 de Particle 80
du Règlement telle que faite par la Cour»;
qu'elle expose qu’une «étude attentive de la pratique de la Cour révèle
une évolution importante de l'interprétation dudit paragraphe», la Cour

s'étant «écartée de [sa] position» originaire selon laquelle «une demande
reconventionnelle est en connexité directe avec l'objet de la demande de

16
256 APPLICATION DE CONVENTION GENOCIDE (ORD. 17 XII 97)

l'autre partie lorsqu’elle vise à rejeter cette demande ou à obtenir un arrêt
sur la responsabilité de l’autre partie»; et qu’elle souligne que la doctrine
a au demeurant mis en relief l’« absence de rigidité» qui caractérise le trai-
tement des demandes reconventionnelles;

23. Considérant que la Yougoslavie fait encore observer qu’«[ill
semble que le demandeur estime qu’une demande reconventionnelle doit
se limiter exclusivement aux faits présentés dans la demande» princi-
pale; qu’aux fins d'établir que «[cJette opinion n’est pas fondée en droit»
elle invoque le paragraphe 2 de l’article 49 du Règlement, aux termes du-
quel «[fle contre-mémoire contient ... le cas échéant, un exposé additionnel
des faits»; qu’elle en infére que «[s]i le défendeur est autorisé a présenter
de nouveaux faits dans son contre-mémoire, il peut certainement le faire
également dans une demande reconventionnelle»; et qu'elle rappelle
qu'en loccurrence les faits supplémentaires invoqués à la base de la
demande reconventionnelle sont en tout état de cause «pertinents pour le
rejet de la demande» principale;

24. Considérant qu’au terme de ses observations écrites la Yougoslavie
conclut que «([I]Ja demande reconventionnelle présente un lien de connexité
directe avec l’objet de la demande [principale] et ... satisfait aux condi-
tions des paragraphes | et 2 de l’article 80 du Règlement»: et qu’elle prie
en conséquence la Cour de «rejelter] toutes les demandes que la Bosnie-
Herzégovine lui a soumises dans sa lettre du 9 octobre 1997»;

25. Considérant que, saisie d’observations écrites complètes et
détaillées de chacune des Parties, la Cour est suffisamment informée des
positions qu'elles défendent quant à la recevabilité des demandes présen-
tées à titre reconventionnel par la Yougoslavie dans son contre-mémoire;
et qu’il n’apparaît en conséquence pas nécessaire d’entendre autrement
les Parties à ce sujet;

+ * +

26. Considérant qu’il échet à présent d'examiner si les demandes you-
goslaves en question constituent des «demandes reconventionnelles» au
sens de l’article 80 du Règlement et, dans l’affirmative, si elles remplissent
les conditions énoncées par cette disposition;

27. Considérant qu'il est constant qu’une demande reconventionnelle
présente, au regard de la demande de la partie adverse, un double carac-
tère; qu'elle en est indépendante dans la mesure où elle constitue une
«demande» distincte, c’est-à-dire un acte juridique autonome ayant pour
objet de soumettre une prétention nouvelle au juge, et, qu’en même
temps, elle s’y rattache, dans la mesure où, formulée à titre «reconven-
tionnel», elle riposte à la demande principale; que le propre d'une
demande reconventionnelle est ainsi d'élargir l’objet initial du litige en
poursuivant des avantages autres que le simple rejet de la prétention du
demandeur à l’action — par exemple, la condamnation de celui-ci; et
que, à ce titre, la demande reconventionnelle se distingue d’un moyen de
défense au fond;

17
257 APPLICATION DE CONVENTION GENOCIDE (ORD. 17 XII 97)

28. Considérant que, à l’article 80 de son Règlement, la Cour n’a pas
conféré un sens différent à l'expression «demande reconventionnelle»;
que l'insertion de l’article 80 dans la section D («Procédures incidentes»)
du titre III («Procédure contentieuse») du Règlement et les prescriptions
que cet article formule laissent apparaître qu'il ne saurait viser de simples
moyens de défense au fond dont il appartient à la Cour de connaître dans
l'exercice normal de sa compétence pour statuer sur les prétentions du
demandeur; et que la nécessité de différencier demandes reconvention-
nelles et moyens de défense dans le système du Règlement ressort d’ail-
leurs à suffisance de la jurisprudence de la Cour:

«Considérant de surcroît que, si le Gouvernement de l'Iran estime
que les activités alléguées des Etats-Unis en Iran sont en étroite
connexité juridique avec l’objet de la requête des Etats-Unis, il lui est
loisible, en vertu du Statut et du Règlement de la Cour, de dévelop-
per à ce sujet sa propre argumentation devant la Cour, soit comme
moyen de défense dans un contre-mémoire, soit par la voie d’une
demande reconventionnelle présentée en vertu de l’article 80 du
Règlement...» (Personnel diplomatique et consulaire des Etats-Unis
à Téhéran, mesures conservatoires, ordonnance du 15 décembre 1979,

C.LJ. Recueil 1979, p. 15, par. 24):

29. Considérant qu’en lespéce, si les conclusions n° | et 2 du contre-
mémoire de la Yougoslavie tendent exclusivement au rejet des demandes de
la Bosnie-Herzégovine, les conclusions n° 3 à 6 expriment en revanche des
demandes distinctes cherchant à obtenir, au-delà du rejet des demandes de la
Bosnie-Herzégovine, des réparations; et que de telles demandes constituent
des «demandes reconventionnelles» au sens de l’article 80 du Règlement;

30. Considérant cependant qu’une demande doit normalement être
portée devant le juge par la voie d’un acte introductif d’instance; que, s’il
est admis que certains types de demandes soient formulées à titre inci-
dent, c'est-à-dire dans le cadre d’une instance déjà en cours, c’est aux
seules fins d’assurer une meilleure administration de la justice compte tenu
du caractère particulier des demandes en cause; qu’en ce qui concerne les
demandes reconventionnelles il s’agit essentiellement de réaliser une éco-
nomie de procès tout en permettant au Juge d’avoir une vue d'ensemble
des prétentions respectives des parties et de statuer de façon plus cohé-
rente; et que la recevabilité des demandes reconventionnelles est néces-
sairement fonction des buts ainsi poursuivis et sujette à des conditions
propres à prévenir les abus;

31. Considérant que le défendeur ne saurait tirer parti de laction
reconventionnelle pour porter devant le juge international des demandes
qui excéderaient les limites dans lesquelles les parties ont reconnu sa com-
pétence; et que le défendeur ne saurait davantage imposer par cette voie
au demandeur n’importe quelle demande, au risque de porter atteinte aux
droits de celui-ci et de compromettre la bonne administration de la jus-
tice; et considérant que c’est pour ce motif qu'il est exigé, au para-
graphe | de l’article 80 du Règlement, que la demande reconventionnelle

18
258 APPLICATION DE CONVENTION GÉNOCIDE (ORD. 17 XII 97)

«relève de la compétence de la Cour» et «soit en connexité directe avec
Pobjet de la demande de la partie adverse»:

32. Considérant qu’en l'espèce il est constant que les demandes recon-
ventionnelles de la Yougoslavie ont été «présentée[s] dans le contre-mé-
moire de la partie dont elle[s] émanefnt] et figure[nt] parmi ses conclu-
sions», conformément au paragraphe 2 de l’article 80 du Règlement;
et que, si la Bosnie-Herzégovine reconnaît que ces demandes satisfont
a la condition de compétence posée au paragraphe | de cet article, en
revanche, elle conteste qu'elles satisfassent à l’exigence de connexité
qu’énonce cette même disposition;

33. Considérant que le Règlement ne définit pas la notion de «connexité
directe»; qu’il appartient à la Cour d'apprécier souverainement, compte
tenu des particularités de chaque espèce, si le lien qui doit rattacher la
demande reconventionnelle à la demande principale est suffisant; et que,
en règle générale, le degré de connexité entre ces demandes doit être
évalué aussi bien en fait qu’en droit:

34. Considérant que, dans la présente espèce, il ressort des conclusions
des Parties que leurs demandes respectives reposent sur des faits de même
nature; qu’elles s'inscrivent dans le cadre d’un même ensemble factuel
complexe, puisque ces faits sont réputés avoir tous eu lieu sur le territoire
de la Bosnie-Herzégovine et au cours de la même période; et que la You-
goslavie expose en outre qu'elle entend se prévaloir de certains faits iden-
tiques à la fois pour repousser les allégations de la Bosnie-Herzégovine et
pour obtenir condamnation de celle-ci;

35. Considérant que la Bosnie-Herzégovine a rappelé à juste titre le
caractère erga omnes des obligations découlant de la convention sur le
génocide (voir Application de la convention pour la prévention et la
répression du crime de génocide, exceptions préliminaires, arrêt, C.L.J.
Recueil 1996, p. 615-616, par. 31), et que les Parties ont reconnu à bon
droit qu’en aucun cas une violation de la convention ne pourrait servir
d’excuse à une autre violation de celle-ci; que, toutefois, l'argument tiré
de l’absence de réciprocité dans le système de la convention n’est pas
déterminant au regard de l’appréciation de la connexité juridique entre
les demandes présentées à titre principal et à titre reconventionnel, dans
la mesure où les deux Parties, par leurs demandes respectives, poursui-
vent le même but juridique, à savoir l'établissement d’une responsabilité
juridique en raison de violations de la convention sur le génocide;

36. Considérant que, dans ses ordonnances du 8 avril et du 13 sep-
tembre 1993, la Cour a examiné les demandes en indication de mesures
conservatoires formulées par chacune des deux Parties; et que, dans son
ordonnance du 13 septembre 1993, elle s’est notamment exprimée comme
suit:

«45. Considérant que la mesure que sollicite la Yougoslavie serait
de nature à protéger des droits que confère la convention sur le
génocide et qui relèvent de ce fait de la compétence prima facie de la
Cour; que la Cour, sur la base des éléments de preuve et d’informa-

19
259 APPLICATION DE CONVENTION GÉNOCIDE (ORD. 17 XII 97)

tion dont elle dispose, doit aussi reconnaître l'existence de certains
risques pour les personnes dont la Yougoslavie demande la protec-
tion; considérant cependant que la question qui se pose à la Cour est
celle de savoir si les circonstances «exigent» l'indication de mesures
conservatoires, conformément à l’articie 41 du Statut;

46. Considérant que la Cour, ayant indiqué au paragraphe 52 A
de son ordonnance du 8 avril 1993 que la Yougoslavie doit prendre
toutes les mesures en son pouvoir afin de prévenir le génocide, a
indiqué quelles étaient «en particulier» les mesures appropriées à
prendre par la Yougoslavie dans les circonstances de l'affaire, où il
existait un risque de génocide, non pas sur le territoire yougoslave,
mais en Bosnie-Herzégovine; considérant en outre que, comme la
Cour l’a observé au paragraphe 45 de son ordonnance du 8 avril
1993, tant la Yougoslavie que la Bosnie-Herzégovine sont tenues de
Pincontestable obligation de faire tout ce qui est en leur pouvoir
pour prévenir la commission d’actes de génocide, et que la Cour a
indiqué au paragraphe 52 B de ladite ordonnance que tant la Bosnie-
Herzégovine que la Yougoslavie doivent ne prendre aucune mesure,
et veiller à ce qu’il n’en soit prise aucune, qui soit de nature à aggra-
ver ou étendre le différend existant sur la prévention et la répression
du crime de génocide, ou à en rendre la solution plus difficile; que la
Cour n’estime pas que les circonstances, telles qu’elles se présentent
actuellement à elle, exigent une indication plus spécifique de mesures
à l’adresse de la Bosnie-Herzégovine à l'effet de lui rappeler à la fois
les obligations qui sont incontestablement les siennes en vertu de la
convention sur le génocide et la nécessité de s'abstenir de prendre
toute mesure du type envisagé au paragraphe 52 B de l’ordonnance
rendue par la Cour le 8 avril 1993» (C.J. Recueil 1993, p. 346-
347);

37. Considérant qu’au vu de ce qui précéde la Cour estime que les
demandes reconventionnelles présentées par la Yougoslavie sont en
connexité directe avec l’objet des demandes de la Bosnie-Herzégovine;
qu'en tant que demandes reconventionnelles elles sont dès lors recevables
et font partie de l’instance en cours;

38. Considérant qu’une décision rendue sur la recevabilité d’une
demande reconventionnelle compte tenu des exigences formulées à l’ar-
ticle 80 du Règlement ne saurait préjuger aucune question dont la Cour
aurait à connaître dans la suite de la procédure;

39. Considérant que, aux fins de protéger les droits que les Etats tiers
admis à ester devant la Cour tirent du Statut, la Cour donne instruction
au Greffier de leur transmettre copie de la présente ordonnance;

40. Considérant que lorsque, conformément aux dispositions de son
Règlement, la Cour décide, dans l'intérêt d'une bonne administration de

20
260 APPLICATION DE CONVENTION GENOCIDE (ORD. 17 XII 97)

la justice, de se prononcer en une seule et même instance sur les demandes
respectives des Parties, il importe qu’elle ne perde pas pour autant de vue
l'intérêt du demandeur à ce qu'il soit statué sur ses prétentions dans un
délai raisonnable;

41. Considérant que, au cours de la réunion que le Président de la
Cour a tenue le 22 septembre 1997 avec les agents des Parties (voir para-
graphe 7 ci-dessus), l'agent de la Bosnie-Herzégovine a indiqué que son
gouvernement demandait que l'affaire soit tranchée le plus rapidement
possible, qu’il était opposé à tout nouvel échange d’écritures sur le fond
et priait la Cour de fixer immédiatement une date pour ouverture de la
procédure orale; que l’agent de la Yougoslavie a au contraire fait savoir
que, si la procédure devait se poursuivre, son gouvernement souhaitait
qu'un second tour de procédure écrite sur le fond soit organisé; que les
deux agents ont été invités à exprimer leurs vues sur les délais qu’il
conviendrait de fixer pour le dépôt de nouvelles pièces au cas où la Cour
jugerait leur présentation nécessaire; et que l’agent de la Bosnie-Herzé-
govine a notamment précisé que son gouvernement serait en mesure de
présenter une réplique dans un délai de six mois à compter du dépôt du
contre-mémoire de la Yougoslavie — c’est-à-dire au plus tard le 23 jan-
vier 1998 —, que la réplique ait ou non à répondre aux demandes recon-
ventionnelles formulées par la Yougoslavie dans son contre-mémoire;

42. Considérant que, compte tenu des conclusions auxquelles elle est
parvenue ci-dessus quant à la recevabilité des demandes reconvention-
nelles yougoslaves, la Cour estime que le dépôt d’une réplique de la
Bosnie-Herzégovine et d’une duplique de la Yougoslavie, portant sur les
demandes soumises par les deux Parties, est nécessaire; et qu’il échet en
outre, aux fins d'assurer une stricte égalité entre les Parties, de réserver
le droit, pour la Bosnie-Herzégovine, de s'exprimer une seconde fois par
écrit sur les demandes reconventionnelles de la Yougoslavie, dans une
pièce additionnelle dont la présentation pourrait faire l'objet d’une
ordonnance ultérieure;

43. Par ces motifs,
LA Cour,
A) Par treize voix contre une,

Dit que les demandes reconventionnelles présentées par la Yougoslavie
dans son contre-mémoire sont recevables comme telles et font partie de
l'instance en cours;

pour: M. Schwebel, Président; MM. Oda, Bedjaoui, Guillaume, Herczegh,

Shi, Fleischhauer, Koroma, Vereshchetin, Parra-Aranguren, Kooijmans,
juges; MM. Lauterpacht, Kreéa, juges ad hoc;

CONTRE: M. Weeramantry, Vice-Président:

21
261 APPLICATION DE CONVENTION GÉNOCIDE (ORD. 17 XII 97)

B) Par treize voix contre une,

Prescrit la présentation d’une réplique de la Bosnie-Herzégovine et
d’une duplique de la Yougoslavie portant sur les demandes soumises par
les deux Parties et fixe comme suit les dates d'expiration des délais, que
les Parties ont acceptées, pour le dépôt de ces pièces de procédure:

Pour la réplique de la Bosnie-Herzégovine, le 23 janvier 1998;

Pour la duplique de la Yougoslavie, le 23 juillet 1998;

pour: M. Schwebel, Président; MM. Oda, Bedjaoui, Guillaume, Herczegh,
Shi, Fleischhauer, Koroma, Vereshchetin, Parra-Aranguren, Kooijmans,
juges; MM. Lauterpacht, Kreca, juges ad hoc;

CONTRE: M. Weeramantry, Vice-Président;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix-sept décembre mil neuf cent quatre-vingt-dix-
sept, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la
Bosnie-Herzégovine et au Gouvernement de la République fédérative de
Yougoslavie.

Le Président,
(Signé) Stephen M. SCHWEBEL.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. KRECA, juge ad hoc, joint une déclaration à l’ordonnance.

M. Koroma, juge, et M. LAUTERPACHT, juge ad hoc, joignent à Pordon-
nance les exposés de leur opinion individuelle.

M. WEERAMANTRY, Vice-Président, joint à l'ordonnance l'exposé de
son opinion dissidente.

{Paraphé) S.MS.
(Paraphé) E.V.O.

22
